                                                                   fVlEfv10 ENDOHSt:U
                              THOMAS F. X. DUNN
                              ATTORNEY AT LAW
                                  225 Broadway                              USDCSDNY
                                    Suite 1515                              DOCUMENT
                            New York, New York 10007                        ELECTRONICALLY FILED
                                                                            DOC#:
                                Tel: 212-941-9940                           DATEF-I-LE_D_:-~\-~T<-{k-r--~2,...0,--,_--
                                Fax: 212-693-0090
                            Thomasdunnlaw@aol.com

ByECF                                                         January 13, 2020

Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Robert Wright,
              18 Cr. 420 (ALC)

Dear Judge Carter:

       I write to request an adjournment of the sentence of my client Robert Wright
scheduled for January 22 nd • Additional time is needed to receive letters in support of Mr.
Wright. I believe I wj\l have these tomorrow and can file my sentencing submission. I
request an adjournment until January 29, 30, 31, February 6 or 7.

       This is my first request for an adjournment. Assistant U.S. Attorney Christopher
Clore advised that he has no objection to this request.

       Thank you for your consideration of this request.

                                                              Respectfully yours,
                                                                      Isl
                                                              Thomas F.X. Dunn
Cc: Christopher Clore, Esq.
     Assistant U.S. Attorney
    (by ECF & email)
